Exhibit 10.1

AMENDMENT NO. 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDMENT NO. 1 to AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Amendment”)
dated December 20, 2013 is an amendment to that certain Amended and Restated
Employment Agreement (“Agreement”) dated September 25, 2008, by and between
Altra Industrial Motion Corp., f/k/a Altra Holdings, Inc., a Delaware
corporation (“AIMC”), Altra Power Transmission, Inc. f/k/a Altra Industrial
Motion, Inc. (“APT”, and together with AIMC, the “Companies”) and the
undersigned executive, Michael L. Hurt (“Executive”).

WHEREAS, on September 25, 2008 the Executive and the Companies entered into the
Agreement; and

WHEREAS, the Executive and the Companies have agreed to enter into this
Amendment to amend the Agreement.

NOW, THEREFORE, the Executive and the Company agree as follows:

1. Amendment to Section 2.3. Section 2.3 of the Agreement is deleted in its
entirety and replaced with the following:

2.3 Term; Termination. The Post-CEO Employment Period shall terminate on the
date on which AIMC holds its 2014 Annual Meeting of Stockholders or May 30,
2014, whichever is earlier (the “Expiration Date”). Notwithstanding the
foregoing, the Companies and Executive agree that Executive is an “at-will”
employee, subject only to the contractual rights upon termination set forth
herein, and that the Post-CEO Employment Period (a) shall terminate
automatically at any time upon Executive’s death, (b) shall terminate
automatically at any time upon the Board’s determination of Executive’s
Disability, (c) may be terminated by the Companies at any time for any reason or
no reason (whether for Cause or without Cause) by giving Executive written
notice of the termination, and (d) may be terminated by Executive for any reason
or no reason (including for Good Reason) by giving the Companies written notice
at least sixty (60) days in advance of his termination date. The date that the
Post-CEO Employment Period is terminated for any reason is referred to herein as
the “Post-CEO Termination Date.”

2. Affirmation of Remaining Terms and Conditions. The Companies and the
Executive affirm that all of the other terms and conditions of the Agreement
shall continue in full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 

ALTRA INDUSTRIAL MOTION CORP. By:  

/s/ Carl R. Christenson

Name:   Carl R. Christenson Title:   President and Chief Executive Officer ALTRA
POWER TRANSMISSION, INC. By:  

/s/ Carl R. Christenson

Name:   Carl R. Christenson Title:   President and Chief Executive Officer
EXECUTIVE

/s/ Michael L. Hurt

Michael L. Hurt

[Amendment No. 1 to M. Hurt Amended and Restated Employment Agreement]